United States Court of Appeals
                        For the First Circuit

No. 20-2024

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                           KADEEM PIMENTEL,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                        Howard, Chief Judge,
                  Lipez and Gelpí, Circuit Judges.


     Jessica P. Thrall, Assistant Federal Public Defender, on
brief for appellant.
     Nathaniel R. Mendell, Acting United States Attorney, and
Donald C. Lockhart, Assistant United States Attorney, on brief for
appellee.


                          February 17, 2022
           GELPÍ, Circuit Judge.        On August 31, 2018, around 2:30

a.m., officers of the Haverhill Police Department ("HPD") executed

a   no-knock   search   warrant   for   "88   Fountain    St.   2nd   floor,"

following reports of shots discharged hours before.              The police

found two shotguns and related paraphernalia in the bedroom of

defendant-appellant Kadeem Pimentel ("Pimentel"), which was on the

third floor of the building.      Pimentel filed a motion to suppress,

arguing, inter alia, that the police exceeded the scope of the

warrant by searching his third-floor bedroom.            The district court

denied Pimentel's motion, finding that the good-faith exception to

the exclusionary rule applied.           Pimentel subsequently pleaded

guilty to being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1) and was sentenced to a term of imprisonment

of 26 months, followed by a three-year supervised release term.

He appeals the denial of his suppression motion, contending that

the search violated the Fourth Amendment and fell outside of the

good-faith exception articulated in United States v. Leon, 468

U.S. 897 (1984).    We affirm.

I. Background1

           The HPD received a phone call on the evening of August

30, 2018, indicating that shots had been fired at Pimentel close


      1"[W]hen we review a challenge to a district court's denial
of a motion to suppress, we are to 'view the facts in the light
most favorable to the district court's ruling' on the motion."
United States v. Rodríguez-Pacheco, 948 F.3d 1, 3 (1st Cir. 2020)


                                  - 2 -
to 88 Fountain Street.   Pimentel reported to the police arriving

at the scene that, while he was sitting in a truck, a man in a

passing car shot him.    Pimentel had bloody bruises on his right

thigh and the right leg of his shorts was shredded.       While he

received medical treatment, however, a neighbor approached the

officers and provided a video of the incident indicating that the

gunshot was in fact fired from the same truck in which Pimentel

had been sitting.   Confronted about the video, Pimentel revised

his original account and claimed instead that he had been shot

through the front side window by another passenger of the truck.

The police subsequently questioned the owner of the truck, who

stated that Pimentel himself had fired the shot and that he

regularly carried a long gun in his waistband.   The officers also

noted that Pimentel's injuries were consistent with a downward

shot fired from his waist. Based on the truck owner's description,

the police also determined that the weapon was likely a sawed-off

shotgun.

           That evening, an HPD officer applied for and received a

no-knock search warrant for 88 Fountain Street to look for shotguns

and related property, including "any items that pertain to firearms


(quoting United States v. Camacho, 661 F.3d 718, 723 (1st Cir.
2011)). Therefore, we have "narrate[d] the facts based upon the
district court order and any other reliable evidence in the motion
to suppress record." United States v. Manubolu, 13 F.4th 57, 60
n.1 (1st Cir. 2021).    Here, the parties appear to agree on the
relevant facts, but dispute their legal implications.


                               - 3 -
and proof of residency."    Regarding the person, place, or location

to be searched, the warrant specified that "88 Fountain St. 2nd

floor is a 3 story, multi-unit building, with a basement, numbered

88 on the left side of the front deck . . . which is occupied by

and/or in possession of Kadeem Dashawn Pimentel, Maya Garrow

[Pimentel's girlfriend], Diana Pimentel [Pimentel's aunt], and

Phebe   Pimentel   [Pimentel's   grandmother]."   The   notation   "2nd

floor" was not included in the original warrant application;

rather, it was added in handwriting at the request of the issuing

judge's clerk, who had sought clarification regarding where in the

building Pimentel lived.    This notation was based on HPD records

of Pimentel's residence based on prior police encounters with him.

The affidavit supporting the warrant application similarly stated

that Pimentel lived on the second floor and specified that the HPD

requested a warrant for "88 Fountain St, 2nd floor."     The approved

warrant also authorized a search for property "on the person or in

the possession of . . . Kadeem Dashawn Pimentel, Maya Garrow,

Diana Pimentel, and Phebe Pimentel."

           88 Fountain Street is a three-story building that is

jointly owned by Pimentel's grandfather and great-uncle.     For most

of his life, Pimentel had lived at 88 Fountain Street.        Shortly

prior to the search, he moved from the second floor of the building

to the third floor, where his aunt Diana and her boyfriend also

resided. At the time of the search, Pimentel's great-uncle resided


                                 - 4 -
on the first floor, while other members of Pimentel's family,

including Pimentel's mother and grandmother, resided on the second

floor.     Each floor receives its own utility bill and is equipped

with a separate living space, accessible through a door with a

lock, located off a common hallway or stairwell.    At some point in

the past, the Pimentels had rented out the third floor to a

different family who attended their church.    A common staircase at

the back of the building also connects the floors via rear doors,

which are not always kept locked.       The exterior of the building

has three doorbells and mailboxes corresponding to the three floors

of the building, although Diana Pimentel's name remained listed on

the second-floor mailbox despite her residence on the third floor.

            Around 2:30 a.m. on August 31, approximately ten HPD

officers executed the search warrant, breaching both the front

door of the building and the locked entrance door of the second

floor.     The officers secured the residents of the second floor,

apart from Pimentel's bedridden great-grandmother, in the second-

floor living room.    Subsequently, an HPD officer entered the back

stairwell of the building through an open door in the second-floor

kitchen.     The officer encountered Pimentel halfway between the

second and third floors, heading downstairs.       Pimentel informed

the officer that his girlfriend, Garrow, was also upstairs.      The

officer then directed Pimentel to join the others in the second-

floor living room. HPD officers proceeded to enter the third floor


                                - 5 -
and brought Garrow and two other residents (Diana Pimentel and her

boyfriend) to the second floor. After being advised of his Miranda

rights, Pimentel acknowledged that he had two shotguns in his

bedroom, which the officers understood to be on the third floor

based on the stairwell encounter with him and Garrow's presence

there.     Subsequently,   officers     searched     the   third   floor   and

recovered two shotguns and related paraphernalia from Pimentel's

bedroom.    None of the residents of the third floor had a firearms

license, and none consented to a search of the third floor.

            Pimentel was subsequently indicted in federal court for

being a felon in possession of firearms in violation of 18 U.S.C.

§ 922(g)(1).    Thereupon, he moved to suppress the items seized in

the   third-floor   search,   arguing   that   the    search   warrant     had

authorized only a search of the unit's second floor, and that the

officers had violated the Fourth Amendment by searching the third

floor.2    Pimentel did not dispute that the police had established

probable cause, or otherwise assert that the warrant was facially

deficient.

            The district court denied the motion.            It agreed with

Pimentel's argument that the second- and third-floor apartments

were distinct units, but nevertheless found that the officers acted

in good faith in searching the third-floor bedroom, relying on the


      2Pimentel also sought suppression of incriminating statements
he made under questioning. This issue is not before us on appeal.


                                 - 6 -
reasoning of this court in United States v. Woodbury, 511 F.3d 93

(1st Cir. 2007).      In so finding, the court bypassed what it called

the "complex issue" of whether the warrant exclusively authorized

a search of the second floor.            Rather, it determined that, even if

the warrant was so limited, the officers nevertheless acted in a

good-faith    belief        that   the    same   authorized     them   to    search

Pimentel's third-floor bedroom.

II. Discussion

             On    appeal,     Pimentel    challenges     the   denial      of   his

suppression       motion,    arguing     that    the   third-floor     search    was

unauthorized by the warrant and that the good-faith exception to

the exclusionary rule is inapplicable.             Upon close examination, we

hold otherwise.      On the record before us, the context in which the

search was conducted -- combined with the textual ambiguity present

on the face of the warrant -- is sufficient to conclude that the

search was carried out in good faith within the purview of Leon.

A. Standard of Review

             When reviewing a district court's denial of a motion to

suppress, we assess factual findings for clear error and evaluate

legal issues de novo.          United States v. Tiru-Plaza, 766 F.3d 111,

114–15 (1st Cir. 2014).            "In assessing these legal conclusions,

however, we also give appropriate weight to the inferences drawn

by the district court and the on-scene officers, recognizing that

they possess the advantage of immediacy and familiarity with the


                                         - 7 -
witnesses and events."     Id. at 115.       Moreover, "we will uphold a

district court's decision to deny a suppression motion provided

that any reasonable view of the evidence supports the decision."

United States v. Ferreras, 192 F.3d 5, 10 (1st Cir. 1999) (citing

United States v. García, 983 F.2d 1160, 1167 (1st Cir. 1993)).

B. The Good-Faith Exception

           The   Fourth   Amendment's      prohibition   of   "unreasonable

searches and seizures" protects against unwarranted government

intrusions into one's person and property.          U.S. Const. amend. IV.

The exclusionary rule provides that evidence seized in violation

of the Fourth Amendment is ordinarily remedied by suppression.

See United States v. Brunette, 256 F.3d 14, 19 (1st Cir. 2001).

However,   because   suppression    can    impose   a   significant   social

burden, the exclusionary rule is not ironclad.           Leon, 468 U.S. at

907.   Instead, courts must consider "the flagrancy of the police

misconduct at issue" in deciding whether the exclusionary rule

applies.    Id. at 911.      "For exclusion to be appropriate, the

deterrence benefits of suppression must outweigh its heavy costs."

Davis v. United States, 564 U.S. 229, 237 (2011).             As the Supreme

Court has made clear in a line of cases beginning with Leon, this

cost-benefit analysis is not satisfied when an officer acts in

"objective good faith" such that any "marginal or nonexistent

benefits produced by suppressing evidence . . . cannot justify the

substantial costs of exclusion."        Leon, 468 U.S. at 920, 922.


                                   - 8 -
              As a threshold matter, the parties dispute whether the

Leon    good-faith   exception   applies      to   an    allegation   that   the

execution of a search warrant exceeded the warrant's scope.                  In

questioning Leon's applicability, Pimentel relies in part on a

footnote in Leon in which the Court noted that its "discussion of

the deterrent effect of excluding evidence obtained in reasonable

reliance on a subsequently invalidated warrant assumes, of course,

that the officers properly executed the warrant . . . ."                Id. at

918 n.19.     But subsequent caselaw makes clear that the good-faith

exception also applies "across a range of cases," including where

the alleged error derives from the police rather than the warrant's

issuing magistrate.      Davis, 564 U.S. at 238; see also Herring v.

United States, 555 U.S. 135, 147 (2009) (holding that the good-

faith exception may apply "when police mistakes are the result of

negligence . . . rather than systemic error or reckless disregard

of constitutional requirements").

              Accordingly, Pimentel's claim that the HPD exceeded the

scope    of   the   search   warrant   does    not      itself   foreclose   the

application of the good-faith exception.             See, e.g., Maryland v.

Garrison, 480 U.S. 79, 86 (1987) (applying the good-faith exception

to "a search that turned out to be ambiguous in scope"); see also

Rawlings v. Kentucky, 448 U.S. 98, 110 (1980) ("[W]hile the

officer's belief about the scope of the warrant they obtained may

well have been erroneous . . . the conduct of the police here does


                                   - 9 -
not rise to the level of conscious or flagrant misconduct requiring

prophylactic        exclusion     of    petitioner's        statements.");      United

States v. Grisanti, 943 F.3d 1044, 1051 (7th Cir. 2019) (relying

on Rawlings to conclude that the good-faith exception applied where

"the       agents   did    not   unreasonably       exceed    the     scope    of    the

warrant").3

                 In questioning the applicability of Leon, Pimentel also

points      to    cases   in   which    courts    have   declined     to     apply   the

exception to searches that went beyond the scope of a warrant.                        To

this end, Pimentel highlights dicta in United States v. Fuccillo,

808 F.2d 173 (1st Cir. 1986), where we stated that "[t]he good

faith      exception      []   will    not   be   applied    unless    the    officers

executing search warrants, at the very minimum, act within the

scope of the warrants and abide by their terms."                        Id. at 177.

However, the good-faith exception did not apply in Fuccillo because

the facts did not support a finding of good faith, not because it



      Pimentel attempts to distinguish Rawlings on the ground that
       3

the case specifically addressed the exclusion of statements that
the defendant had made following an allegedly illegal detention,
rather than suppression of evidence seized as the fruit of an
improperly executed warrant.     Rawlings, 448 U.S. at 109–10.
However, the officers' belief about the scope of the warrant
directly related to the propriety of the detention, and the Court
saw fit to emphasize that the officers' possible error in this
regard was not, under the circumstances, sufficiently grave to
mandate exclusion of the incriminating statements. We thus agree
with the Seventh Circuit that Rawlings provides persuasive
authority for the analogous inquiry into whether evidence should
be suppressed when seized pursuant to an alleged scope violation.


                                         - 10 -
would have been categorically impermissible to apply the exception

to a warrant's execution.          Crucially, the warrant in Fuccillo was

unambiguous in its scope, and there was no question that the

officers' conduct went well beyond what had been authorized.                 Id.

at   177–78    (noting     that    "agents   seized,   in    addition   to   the

authorized cartons of women's clothing, racks of clothing, empty

boxes, and, most disturbingly, two racks of men's clothing").

Fuccillo shows that searches clearly exceeding the scope of an

unambiguous warrant cannot be saved by the good-faith exception.

It does not indicate, however, that defendants can make an end-

run around Leon simply by alleging a scope violation or another

defect in a warrant's execution.

              The upshot is that when we have found that an improperly

executed warrant fails to satisfy the good-faith exception, we

have done so only "[i]n view of the facts before us . . . ."                 Id.

at   178.      We   have   not    bypassed   the   inquiry   into   good   faith

altogether.      See id. at 177 ("Applying [Leon's] principles to the

searches and seizures at [issue] . . . it is clear to us that the

agents executing the warrants did not act in good faith as that

term was explained in Leon.").4          As the good-faith exception only


      4Pimentel also relies on two Tenth Circuit cases, United
States v. Angelos, 433 F.3d 738 (10th Cir. 2006) and United States
v. Medlin, 798 F.2d 407 (10th Cir. 1986), which suggest that Leon
does not apply to an improperly executed warrant. However, neither
case involved a situation similar to the one before us, where there
was an ambiguity on the face of the warrant such that the officers


                                      - 11 -
saves searches "that it was reasonable to believe were covered by

the warrant," Leon, 468 U.S. at 918 n.19, our inquiry here turns

on whether the HPD officers' belief that the search warrant covered

the   third     floor   was    objectively       reasonable     under    the

circumstances.

C. The Third-Floor Search

           "Whether a search exceeds the scope of a search warrant

is an issue we determine through an objective assessment of the

circumstances    surrounding    the   issuance    of   the    warrant,   the

contents of the search warrant, and the circumstances of the

search."   United States v. Hitchcock, 286 F.3d 1064, 1071 (9th

Cir.), amended on other grounds, 298 F.3d 1021 (9th Cir. 2002).

Determinations of good faith similarly do not follow a bright-line

test, but are made "when government agents rely on a warrant in

objective good faith and in the interest of justice suppression is

generally inappropriate."      United States v. Woodbury, 511 F.3d 93,


might have reasonably believed they were following the warrant's
terms. See Angelos, 433 F.3d at 746 (finding that the warrant was
"without ambiguity" and that, accordingly, "the agents executing
the warrant . . . reasonably should have noticed its limited
scope" and "cannot be said to have acted reasonably"); Medlin, 798
F.2d at 411 (acknowledging that the government's seizures went
beyond the clear scope of the warrant but remanding to assess
whether the seizures were lawful under the plain view doctrine,
and if not, whether any misconduct was so "flagrant" as to justify
suppression of all the evidence). These cases demonstrate that
the Leon exception will not apply when -- on the facts of the case
-- officers clearly or unreasonably exceed the scope of a warrant.
However, they do not show that Leon is categorically inapplicable
whenever the propriety of a warrant's execution is disputed.


                                 - 12 -
99 (1st Cir. 2007).   Upon close examination of the language of the

warrant and the overall circumstances of the search, we hold that

the HPD officers reasonably believed that the warrant authorized

them to search the third floor, and thus the Leon good-faith

exception applies.5

           The government argues on appeal that the language of the

warrant itself, coupled with the discoveries made by the officers

on the scene, generated a degree of ambiguity in the warrant's

scope.   The warrant described the place to be searched as follows:

"88 Fountain St. 2nd floor is a 3 story, multi-unit building, with

a basement, numbered 88 on the left side of the front deck.     The

building is colored white with white trim and red shutters and a

red [] asphalt roof."     The following line of the warrant, in

reference to the place to be searched, added the phrase "which is

occupied by and/or in possession of" Pimentel, his girlfriend, his

aunt, and his grandmother.   Separately, the warrant specified that

the property to be searched includes "any items that pertain to

firearms and proof of residency," without referencing the second



     5 We do not base this conclusion, as the government suggests,
on the district court's finding that "the officers made a
reasonable mistake in seeking a warrant that authorized a search
of the second floor." The parties do not dispute the validity of
the warrant itself, and the Fourth Amendment's particularization
and probable cause requirements are not at issue in this case. As
such, the HPD officers' reasonable -- if ultimately incorrect --
belief that Pimentel lived on the second floor does not bear on
the propriety of their decision to search the third floor.


                               - 13 -
floor, and similarly authorized a search for property "on the

person or in the possession of" Pimentel and the three other

individuals identified above.

            Pimentel     argues     that   the    phrase   "which       is   occupied

by . . . " must be read only to modify the phrase "88 Fountain St.

2nd floor," which he views as the sole location that the warrant

authorized searching.            The government instead suggests that the

"which is occupied by"            clause could reasonably be read more

broadly, i.e., to permit a search of Pimentel's residence within

the building even after such residence was discovered to be on the

third floor.     To support this reading, the government cites to the

focus -- both elsewhere in the warrant and in the supporting

affidavit -- on Pimentel himself and his suspected possession of

a firearm.

            The warrant here is not an exemplar of grammatical

precision, and no reading of it is free from ambiguity.                      However,

we are mindful that we do not subject warrants to the same exacting

standard    of   textual    rigor    as    we    might   demand    in   matters   of

statutory interpretation.            Cf. O'Connor v. Oakhurst Dairy, 851

F.3d 69, 70 (1st Cir. 2017) ("For want of a comma, we have this

case.").     Instead, our caselaw instructs that "there is some

breathing    room   in     our    analysis,      since   'search    warrants      and

affidavits should be considered in a common sense manner, and

hypertechnical readings should be avoided.'"                  United States v.


                                      - 14 -
Peake, 804 F.3d 81, 87 (1st Cir. 2015) (quoting United States v.

Bonner, 808 F.2d 864, 868 (1st Cir. 1986)).         Here, a reasonable

officer could understand the principal command of the warrant to

authorize a search of Pimentel's person and residence within the

building.    Thus, we believe that the warrant's text, in light of

the context in which it was executed, was sufficiently ambiguous

to support a finding of good faith.

            The   HPD   officers'   conduct   and   the   on-the-scene

discoveries they made "in the dangerous and difficult process

of . . . executing [the] search warrant[]" also militate in favor

of finding good faith.      Maryland v. Garrison, 480 U.S. 79, 87

(1987).     In their initial sweep of the premises, the officers

encountered Pimentel coming down the back stairwell from the third-

floor apartment, and discovered that Pimentel's girlfriend and

aunt were also present in that same unit -- three of the four

people enumerated in the warrant's "which is occupied by" clause.

Further, by Pimentel's own admission, the officers learned that

the shotguns that were the primary object of the warrant were in

Pimentel's bedroom, which the officers correctly understood to be

on the third floor.       It was thus only upon discovering that

Pimentel's current bedroom and the whereabouts of the sought-after

property were both on the third floor that the officers conducted

the search at issue.     They did so while searching for dangerous

and possibly loaded weapons -- one of which had been discharged


                                - 15 -
only hours previously -- and holding a warrant in hand that spoke

of the premises "occupied by and/or in possession of" Pimentel and

authorized a search of property "on the person or in the possession

of" the same.     Under these particular circumstances, we cannot say

the   HPD's    behavior   reflects      the    type   of   "lawlessness"   that

"requires application of the extreme sanction of exclusion." Leon,

468 U.S. at 916.6

              As the district court noted, the instant case in many

ways resembles United States v. Woodbury, 511 F.3d 93 (1st Cir.

2007),    where   we   also   applied    the    good-faith    exception.     In

Woodbury, the police received a search warrant specifying the

location to be searched as "#7 Leisure Lane Windham, Maine[,]

believed to be the bottom floor left apartment."              Id. at 95.   Upon

arriving at the bottom-floor apartment, however, the police were

informed by that apartment's occupant that the defendant actually

resided in a second-floor unit, and proceeded to search the latter



      6Other contextual factors point toward the same conclusion.
The officers knew that Pimentel had recently resided on the second
floor. Using the back staircase that directly connected the second
and third floors, they did not have to open any locked doors to
access the third-floor unit.    Thus, throughout the search, the
officers encountered a multigenerational living situation in a
family-owned and family-occupied dwelling. To be sure, we find no
error in the district court's determination that the third-floor
unit constituted a separate apartment from the second-floor unit.
But these facts underscore that the officers' search of the third
floor was not the sort of "deliberate, reckless, or grossly
negligent conduct" that "the exclusionary rule serves to deter."
Herring v. United States, 555 U.S. 135, 144 (2009).


                                   - 16 -
apartment.      Id.       The defendant moved to suppress the evidence

recovered    in       the     search,      including     a   firearm      and   drug

paraphernalia, arguing in relevant part that the officers acted

outside   the     scope      of   the    warrant   in   searching   the    upstairs

apartment.      Id. at 96.        We upheld the district court's denial of

said motion.          Despite the warrant's misidentification of the

bottom-floor apartment, we emphasized that the police "were able

to execute the warrant against their intended target."                 Id. at 99.

In doing so, they "made clear their good faith" by focusing their

search on the defendant's apartment, as the warrant had clearly

anticipated.      Id. at 100.

            Here, as in Woodbury, the officers possessed a warrant

to search the defendant's apartment, supported by an affidavit

that focused on his suspected possession of contraband, but learned

on the scene that the warrant had specified a different area of

the dwelling.         Moreover, in Woodbury, we did not rely on the

warrant's "believed to be" qualification in finding the search had

been made in good faith.                Rather, we stated that it was "plain

from the face of the warrant[] that the wrong unit was specified

on the warrant."            Id. at 98–99.      However, despite "listing the

wrong unit, the warrant made clear reference to the apartment




                                         - 17 -
occupied by" the defendant.   Id. at 100.   On the facts of the case,

this sufficed for Leon to cover the officers' search.     Id.7

          The same logic applies to the case at bar.       While the

warrant referenced 88 Fountain Street's second-floor apartment,

instead of the third-floor unit to which Pimentel had recently

relocated, both the warrant and supporting affidavit identified

him by name, and the warrant directed the officers toward the

apartment "which is occupied by" him.   Indeed, whereas in Woodbury

the police learned of the error from an unknown third party, the

officers here were able to ascertain from their own encounter with

Pimentel both that he resided on the third floor and that the

weapons they sought were located there.      In searching the third-

floor unit, the officers acted "consistent with a reasonable effort

to ascertain and identify the place intended to be searched."

Garrison, 480 U.S. at 88.      Given the overall context of this

search, and "judge[d] . . . in light of the information available




     7  Caselaw   in   other   circuits  regarding   searches   of
misidentified apartments has often pursued a similar line of
reasoning. See, e.g., United States v. Owens, 848 F.2d 462, 463,
465 (4th Cir. 1988) (finding good faith where "[t]he affidavit
supporting this search warrant set forth facts [indicating that
defendant] . . . exercised control over this apartment" and where
"[t]he affidavit clearly identified the apartment to be searched
as one that was occupied [by defendant]"); United States v.
Clement, 747 F.2d 460, 461 (8th Cir. 1984) (declining to "conclude
that the inaccurate address in the warrant should operate to
invalidate the search" where "the search warrant named the correct
street number" and "specifically named [defendant's] residence").


                               - 18 -
to them at the time they acted," we hold the officers' conduct to

be covered by the Leon good-faith exception.                 Id. at 85.

              Pimentel     argues     that      Garrison     in     fact    supports

suppression.      In Garrison, the officers executing a warrant found

contraband prior to realizing that there were two apartments

contained within the premises described in the warrant, rather

than one as they had initially believed.                    480 U.S. at 87.         In

upholding the search, the Court noted that                       "as the officers

recognized,     they     were    required    to    discontinue      the    search   of

respondent's apartment as soon as they . . . were put on notice of

the risk that they might be in a unit erroneously included within

the terms of the warrant."            Id. at 87.        Pimentel relies on this

language to claim that the HPD officers should have ended their

search when they discovered that his bedroom was not on the second

floor.   In parallel, Pimentel attempts to distinguish Woodbury by

noting that the court there found evidence of good faith in the

officers'      declination       to   search      the   bottom-floor       apartment

mistakenly listed on the warrant.              See Woodbury, 511 F.3d at 100.

              We are unpersuaded.      Pimentel's argument would appear to

call   into    question    the    officers'       search    of    the   second-floor

apartment, which is the only unit that might have been "erroneously

included within the terms of the warrant" in the manner of Garrison

or Woodbury.      Garrison, 480 U.S. at 87.                But Pimentel does not

question the propriety of the second-floor search, and all the


                                       - 19 -
evidence he seeks to suppress was recovered from the third floor.

In any event, Pimentel had recently relocated from the second

floor, and one of the parties listed on the warrant (Pimentel's

grandmother) did reside on that floor.               As such, the officers'

search of both floors hardly evidences bad faith or constitutes

one "of the wide-ranging exploratory searches the Framers intended

to prohibit."       Id. at 84.       Rather, their actions reflected a

reasonable interpretation of the command of the warrant, which

authorized the recovery of firearms from Pimentel at the place he

resided.

            We    likewise    find   inapposite   Pimentel's    reliance   on

Second Circuit caselaw, arising from very different contexts,

where the court declined to find good faith.            In United States v.

Voustianiouk, 685 F.3d 206 (2d Cir. 2012), the court emphasized

that the police, by listing only the apartment unit to be searched,

"purposefully exclude[ed] any mention of [defendant's] name from

the warrant and affidavit" and did not even "provide any basis for

concluding that [defendant] may have been involved in a crime."

Id. at 211.      Accordingly, the court concluded that the search went

beyond the issuing magistrate's intentions and exceeded the scope

of   the   warrant.     Id.     In   so   holding,    the   court   explicitly

distinguished Woodbury by again highlighting that "[n]either the

warrant nor the affidavit mentioned [defendant] as the occupant of




                                     - 20 -
the apartment that officials were authorized to search."               Id. at

215.

          Similarly, in United States v. Bershchansky, 788 F.3d

102 (2d Cir. 2015), the Second Circuit declined to apply Leon where

the "warrant itself ma[de] no reference to [defendant] at all."

Id. at 111.       The court further stated that the government's

invocation of "good faith is undercut by [the agent's] repeated

erroneous and conflicting statements," and, noting that the case

involved the same agent as in Voustianiouk, found that the agent's

"'recurring'   conduct   further     supports   the   application      of   the

exclusionary rule to the circumstances of this case."         Id. at 113–

14 (quoting Herring v. United States, 555 U.S. 135, 144 (2009)).

No such misconduct is apparent here.

III. Conclusion

          We   deal   here   with    a   particular   situation   in    which

officers were forced to respond to new information that was

uncovered while executing an awkwardly worded warrant, and made a

good-faith judgment about whether this search remained within the

scope of the warrant.    As this case involved a search of a three-

unit, family-occupied dwelling, it may not be a useful analogue

for cases involving searches of larger multi-unit buildings, or

cases in which the building's occupants lack familial ties.                  On

the record before us, we find that the officers reasonably believed




                                    - 21 -
that the warrant permitted the search of Pimentel's third-floor

bedroom.   Accordingly, the Leon exception applies.

           Affirmed.




                              - 22 -